DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a jumper that comprises a surface trace can’t just exist in space between two device packages, it requires material layer for it to exist upon or within.  For example, Applicant’s Figure 12 shows such a material layer 72, which should be included in the claims for the claims to be definite. 
Claim 20 recites the limitation "further comprising a third layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 already establishes a third layer.  It is suggested that claim 20 be rephrased such that it is referring back to the third layer already claimed in the independent claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallik et al US 8617990.

Pertaining to claims 1, 21, 22 and 23, Mallik teaches an integrated device package comprising: 
a laminate substrate See Figure 1 comprising:
a first layer 104 having a first terminal and a second terminal;
a second layer 104 having a conductive element;
a first via 108 electrically connecting the first terminal to the conductive element; and
a second via 108 electrically connecting the second terminal to the conductive element to electrically couple the first terminal and the second terminal within the laminate substrate; and
a die 112 mounted on and electrically connected to the laminate substrate. See Figure 1 marked up below

    PNG
    media_image1.png
    510
    814
    media_image1.png
    Greyscale

Pertaining to claim 2, Mallik teaches the integrated device package of Claim 1, wherein the laminate further comprises a top layer having a pad 114 that is electrically coupled to the first terminal, the pad being electrically connected to the die 112.

Pertaining to claim 3, Mallik teaches the integrated device package of Claim 1, wherein the conductive element of the second layer comprises a metal trace 110 is a metal trace see Col 3 lines 42-44.

Pertaining to claim 4, Mallik teaches the integrated device package of Claim 1, wherein the conductive element of the second element is a metal plate110 is a metal plate (aka plane) see Col 3 lines 42-44.

Pertaining to claim 5, Mallik teaches the integrated device package of Claim 1, wherein the laminate further comprises a third layer 104 comprising a second conductive element 110 (See Figure 1).

104 comprises a first conductive plate 110.

Pertaining to claim 18, see the rejection of claims 1 and 5 above
Pertaining to claim 19 see the rejection of claim 3 above.
Pertaining to claim 20, see the rejection of claim see the rejection of claim 5 above.

Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hool et al US 6846565

Pertaining to claim 1, Hool teaches an integrated device package comprising: 
a laminate substrate comprising:
a first layer having a first terminal and a second terminal;
a second layer having a conductive element;
a first via electrically connecting the first terminal to the conductive element; and
a second via electrically connecting the second terminal to the conductive element to electrically couple the first terminal and the second terminal within the laminate substrate; and
a die mounted on and electrically connected to the laminate substrate.  See Figure 2 marked up below.

    PNG
    media_image2.png
    565
    881
    media_image2.png
    Greyscale


Pertaining to claim 11, Hool teaches the integrated device package of Claim 1, wherein the first layer comprises a third terminal and a fourth terminal, the second layer comprises a second conductive element, the third terminal and the fourth terminal being electrically coupled through the second conductive element. See Figure 2 marked up above

Pertaining to claim 12, Hool teaches the integrated device package of Claim 1, wherein the first layer comprises a third terminal and a fourth terminal, the first, second, third, and fourth terminals are electrically coupled though the conductive element of the second layer. See Figure 2 marked up above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik as applied to claim 6 above, and further in view of Osone et al US 2007/0040255.

Pertaining to claim 8, Mallik teaches an integrated device package of Claim 6, but does not teach wherein the first conductive plate comprises a thermally conductive paddle.  Osone teaches a semiconductor device package with a laminate substrate with vias and a chip, including a conductive plate 22 that is thermally connected to thermal vias 8 see Figures 1 and 3 It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Osone into the device of Mallik by configuring the vias to be thermally conductive and the conductive plate to be thermally conductive.  The ordinary artisan would have been motivated to modify Mallik in the manner set forth above for at least the purpose of reducing the negative effects of heat from device operation.

Pertaining to claim 9, Mallik in view of Osone teaches the integrated device package of Claim 8, wherein the thermally conductive paddle is exposed on a bottom surface of the laminate substrate, the bottom surface being opposite to a top surface of the laminate substrate, the die being mounted on the top surface. See Osone Figures 1 and 3

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik or Hool as applied to claim 1 above, and further in view of Shinonaga et al US 2003/0020155.

Pertaining to claim 13, Mallik/Hool teach an integrated device package of Claim 1, but are silent with respect to wherein the first terminal is connected to a terminal of another integrated device package 16 [0050].  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shinonaga into the device of Mallik or Hool by incorporating jumpers and connecting multiple chips.  The ordinary artisan would have been motivated to modify Mallik or Hool in the manner set forth above for at least the purpose of increasing device functionality by incorporating and interconnecting multiple chips into a device package based on desired device function.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik or Hool as applied to claim 1 above, and further in view of Iwata et al US 6828888.

Pertaining to claims 14 and 15, both Mallik and Hool teach a chip, but don’t disclose the type of chip.  The type of chip in either invention is irrelevant.  The chip can be any chip you want that fits the profile or intended use of the developer.  Mere statements of intended use, such as selecting an SPST chip, is not inventive.  Iwata teaches a SPST chip 50 used in the context of a chip mounted on a package.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select whatever chip you want, be it a SPST or otherwise, because the selection is entirely based on desired function.   When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/31/21